EXECUTION COPY


FIVE YEAR CREDIT AGREEMENT
Dated as of April 30, 2013
Among
GATX CORPORATION
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
    
and


CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Book Managers


and
BANK OF AMERICA, N.A.
as Syndication Agent
    
and
PNC BANK, NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION
and
BAYERISCHE LANDESBANK, NEW YORK BRANCH
as Co-Documentation Agents
    





--------------------------------------------------------------------------------


TABLE OF CONTENTS
ARTICLE I
1


SECTION 1.01. Certain Defined Terms
1


SECTION 1.02. Computation of Time Periods
16


SECTION 1.03. Accounting Terms
16


ARTICLE II
16


SECTION 2.01. The Advances and Letters of Credit
16


SECTION 2.02. Making the Advances
17


SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
19


SECTION 2.04. Fees
21


SECTION 2.05. Optional Termination or Reduction of the Commitments
22


SECTION 2.06. Repayment
22


SECTION 2.07. Interest on Advances
23


SECTION 2.08. Interest Rate Determination
23


SECTION 2.09. Optional Conversion of Advances
24


SECTION 2.10. Prepayments of Advances
25


SECTION 2.11. Increased Costs
25


SECTION 2.12. Illegality
26


SECTION 2.13. Payments and Computations
26


SECTION 2.14. Taxes
27


SECTION 2.15. Sharing of Payments, Etc.
28


SECTION 2.16. Evidence of Debt
29


SECTION 2.17. Use of Proceeds
29


SECTION 2.18. Increase in the Aggregate Commitments
29


SECTION 2.19. Extension of Termination Date
31


SECTION 2.20. Defaulting Lender
32


SECTION 2.21. Replacement of Lenders
34


ARTICLE III
35


SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
35


SECTION 3.03. Conditions Precedent to Each Borrowing, Commitment Increase,
Extension Date and Issuance.
36




2

--------------------------------------------------------------------------------


SECTION 3.03. Determinations Under Section 3.01
37


ARTICLE IV
37


SECTION 4.01. Representations and Warranties
37


ARTICLE V
39


SECTION 5.01. Affirmative Covenants
39


SECTION 5.02. Negative Covenants
42


SECTION 5.03. Financial Covenant
44


ARTICLE VI
44


SECTION 6.01. Events of Default
44


SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
46


ARTICLE VII
46


SECTION 7.01. Appointment and Authority
46


SECTION 7.02. Rights as a Lender
47


SECTION 7.03. Exculpatory Provisions
47


SECTION 7.04. Reliance by Agent
48


SECTION 7.05. Indemnification
48


SECTION 7.06. Delegation of Duties
49


SECTION 7.07. Resignation of Agent
49


SECTION 7.08. Non-Reliance on Agent and Other Lenders
50


SECTION 7.09. No Other Duties, etc
50


ARTICLE VIII
50


SECTION 8.01. Amendments, Etc.
50


SECTION 8.02. Notices, Etc.
51


SECTION 8.03. No Waiver; Remedies
52


SECTION 8.04. Costs and Expenses
52


SECTION 8.05. Right of Set-off
54


SECTION 8.06. Binding Effect
54


SECTION 8.07. Assignments and Participations
54


SECTION 8.08. Confidentiality
57


SECTION 8.09. Governing Law
58


SECTION 8.10. Execution in Counterparts
58


SECTION 8.11. Jurisdiction, Etc.
58




3

--------------------------------------------------------------------------------


SECTION 8.12. No Liability of the Issuing Banks
59


SECTION 8.13. Patriot Act
59


SECTION 8.14. Waiver of Jury Trial
60






4

--------------------------------------------------------------------------------




Schedules
Schedule I - List of Applicable Lending Offices
Schedule 2.01(b) – Existing Letters of Credit
Exhibits
Exhibit A     -    Form of Note
Exhibit B     -    Form of Notice of Borrowing
Exhibit C     -    Form of Assignment and Assumption
Exhibit D     -    Form of Opinion of Counsel for the Borrower



5

--------------------------------------------------------------------------------


FIVE YEAR CREDIT AGREEMENT
Dated as of April 30, 2013
GATX CORPORATION, a New York corporation (the “Borrower”), the banks, financial
institutions and other institutional lenders (the “Initial Lenders”) and initial
issuing banks (the “Initial Issuing Banks”) listed on the signature pages
hereof, CITIGROUP GLOBAL MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as joint lead arrangers and joint book managers, BANK OF AMERICA,
N.A., as syndication agent, PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL
ASSOCIATION and BAYERISCHE LANDESBANK, NEW YORK BRANCH, as co-documentation
agents, and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance or a Swing Line Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 388 Greenwich Street, New York, New York 10013,
Account No. 36852248, Attention: Bank Loan Syndications.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:



1

--------------------------------------------------------------------------------


Public Debt Rating
S&P/Moody’s
Applicable Margin for
Eurodollar Rate Advances
Applicable Margin for
Base Rate Advances
Level 1
A-/ A3 or above


0.900%


0.000%
Level 2
BBB+ / Baa1


1.000%


0.000%
Level 3
BBB / Baa2


1.100%


0.100%
Level 4
BBB- / Baa3


1.275%


0.275%
Level 5
Lower than Level 4


1.450%


0.450%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
A-/ A3 or above


0.100%
Level 2
BBB+ / Baa1


0.125%
Level 3
BBB / Baa2


0.150%
Level 4
BBB- / Baa3


0.225%
Level 5
Lower than Level 4


0.300%



“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Assuming Lender” has the meaning specified in Section 2.18(b).
“Assumption Agreement” has the meaning specified in Section 2.18(c)(ii).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and

2

--------------------------------------------------------------------------------


(b)    ½ of one percent per annum above the Federal Funds Rate; and
(c)    the London interbank offered rate for deposits in U.S. dollars for a
period of one month (“One Month LIBOR”) plus 1.00% (for the avoidance of doubt,
the One Month LIBOR for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or other commercially available source providing such
quotations as designated by the Agent from time to time) at approximately 11:00
a.m. London time on such day).
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
“Borrower Information” has the meaning specified in Section 8.08.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
“Business Day” means a day of the year other than Saturday or Sunday or a day on
which banks are not required or authorized by law to close in New York City,
Chicago, Illinois and, if the applicable Business Day relates to any Eurodollar
Rate Advances, on which dealings are carried on in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in U.S. dollars,
at a location and pursuant to documentation in form and substance satisfactory
to the Agent, each Issuing Bank and each Swing Line Bank (and “Cash
Collateralization” has a corresponding meaning).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; or (b) for the period
of 12 consecutive months, a majority of the Board of Directors of the Borrower
shall no longer be composed of individuals (i) who were members of said Board on
the first day of such period, (ii) whose election or nomination to said Board
was approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of said Board or
(iii) whose election or nomination to said Board was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of said Board.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

3

--------------------------------------------------------------------------------


“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Swing Line Commitment.
“Commitment Date” has the meaning specified in Section 2.18(b).
“Commitment Increase” has the meaning specified in Section 2.18(a).
“Consenting Lender” has the meaning specified in Section 2.19(b).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit, make a payment to a
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower, an Issuing Bank or a Swing
Line Bank in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which, or with respect to the Parent Company of which, a
Lender Insolvency Event has occurred and is continuing; provided that a Lender
Insolvency Event shall not be deemed to occur with respect to a Lender or its
Parent Company solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Parent Company by a Governmental Authority
or instrumentality thereof where such action does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.20(c)) upon

4

--------------------------------------------------------------------------------


notification of such determination by the Agent to the Borrower, the Issuing
Banks, the Swing Line Banks and the Lenders.
“Disclosed Litigation” means litigation disclosed in any filing made by the
Borrower or any of its Subsidiaries prior to the date hereof pursuant to the
Securities and Exchange Act of 1934, as amended.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Effective Date” has the meaning specified in Section 3.01, which is April 30,
2013.
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is in
the business of making and/or buying loans of the type described herein; and
(iii) any other Person approved by the Agent, each Issuing Bank, each Swing Line
Bank and, unless an Event of Default has occurred and is continuing at the time
any assignment is effected in accordance with Section 8.07, the Borrower, such
approvals not to be unreasonably withheld or delayed; provided, however, that
neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard described in
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the

5

--------------------------------------------------------------------------------


Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or is in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in U.S. dollars at approximately 11:00 A.M. (London
time) two Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period. If the Reuters Screen LIBOR01 Page (or any successor page)
is unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect

6

--------------------------------------------------------------------------------


to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurodollar Rate Advances is determined) having a term
equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Lender or such
other recipient is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.21), any United
States withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement or is
attributable to such Foreign Lender’s failure or inability to comply with
Section 2.14(e), except to the extent that such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax pursuant to Section 2.14(a),
(d) any taxes imposed pursuant to FATCA, and (e) all liabilities, penalties, and
interest incurred with respect to any of the foregoing.
“Existing Letter of Credit” has the meaning specified in Section 2.01(b).
“Extension Date” has the meaning specified in Section 2.19(b).
“Facility” means the Revolving Credit Facility, the Letter of Credit Facility or
the Swing Line Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
“Fed Funds Swing Line Advance” means a Swing Line Advance that bears interest as
provided in Section 2.07(a)(iii)(A).
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

7

--------------------------------------------------------------------------------


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
aggregate Available Amount of outstanding Letters of Credit and Revolving Credit
Advances made by an Issuing Bank in accordance with Section 2.03 with respect to
Letters of Credit issued by such Issuing Bank that have not been funded by the
Lenders (collectively, the “L/C Exposure”) other than L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Bank, such Defaulting Lender’s Ratable Share of
outstanding Swing Line Advances made by such Swing Line Bank other than Swing
Line Advances as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders.
“GAAP” means generally accepted accounting principles set forth in the Financial
Accounting Standards Board (FASB) Accounting Standards Codification (as amended
from time to time) or in such other statements by such other authoritative
entity as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Increase Date” has the meaning specified in Section 2.18(a).
“Increasing Lender” has the meaning specified in Section 2.18(b).

8

--------------------------------------------------------------------------------


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances; provided, however,
that “Indebtedness” shall not include (x) Secured Nonrecourse Obligations and
(y) nonrecourse obligations incurred in connection with leveraged lease
transactions as determined in accordance with GAAP.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information Memorandum” means the confidential information memorandum dated
April, 2013 used by the Agent in connection with the syndication of the
Commitments.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one
week or one, two, three or six months or, subject to clause (c) of this
definition, two or three weeks or nine or twelve months, as the Borrower may,
upon notice not later than 1:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period to the Agent (which shall
promptly notify each of the Lenders), select; provided, however, that:
(a)    the Borrower may not select any Interest Period that ends after the final
Termination Date;
(b)    Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(c)    in the case of any Borrowing, the Borrower shall not be entitled to
select an Interest Period having a duration of two or three weeks or nine or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Lender notifies the
Agent that such Lender will be providing funding for the Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided that, if any or all of the
Lenders object to the requested duration of such Interest Period, the duration
of the Interest Period for such Borrowing shall be one week or one, two, three
or six months, as specified by the Borrower

9

--------------------------------------------------------------------------------


in the applicable Notice of Revolving Credit Borrowing as the desired
alternative to an Interest Period of two or three weeks or nine or twelve
months;
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(e)    whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
“Issuing Bank” means an Initial Issuing Bank, an Assuming Lender or any Eligible
Assignee to which a portion of the Letter of Credit Commitment hereunder has
been assigned pursuant to Section 8.07 or any other Lender so long as such
Eligible Assignee or Lender expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as an Issuing Bank and notifies the Agent of its Applicable
Lending Office and its Letter of Credit Commitment (which information shall be
recorded by the Agent in the Register), for so long as the Initial Issuing Bank,
Assuming Lender, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment. Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to any Letter of Credit issued by such Affiliate.
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
“L/C Exposure” has the meaning specified in the definition of “Fronting
Exposure.”
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for a Lender or its Parent Company,
or a Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 or 2.19 and each
Person that shall become a party hereto pursuant to Section 8.07.
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

10

--------------------------------------------------------------------------------


“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(c) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) $40,000,000, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
“Letters of Credit” has the meaning specified in Section 2.01(b).
“LIBOR Swing Line Advance” means a Swing Line Advance that bears interest as
provided in Section 2.07(a)(iii)(B).
“LIBO Rate” means, for any Swing Line Borrowing, an interest rate per annum
equal to the rate per annum (rounded upward to the nearest whole multiple of
1/16 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in U.S. dollars at
approximately 11:00 A.M. (London time) two Business Days prior to the date of
such Swing Line Borrowing for a term of one week or, if for any reason such rate
is not available, the average (rounded upward to the nearest whole multiple of
1/16 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in U.S. dollars are offered by the principal office of
each of the Swing Line Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the date
of such Swing Line Borrowing in an amount substantially equal to such Swing Line
Bank’s Swing Line Advance comprising part of the applicable Swing Line Borrowing
and for a period equal to one week.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, other than an operating lease.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement (including the timely payment of all
amounts due hereunder), (c) the rights of or benefits available to the Agent and
the Lenders under this Agreement or (d) the validity or enforceability of this
Agreement.
“Material Indebtedness” means Indebtedness (other than the Advances), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in a principal amount exceeding $50,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

11

--------------------------------------------------------------------------------


“Material Subsidiary” means each Subsidiary that either (a) as of the end of the
most recently completed fiscal year of the Borrower for which audited financial
statements are available, has assets that exceed 5% of the total consolidated
balance sheet assets of the Borrower and all of its Subsidiaries, as of the last
day of such period or (b) for the most recently completed fiscal year of the
Borrower for which audited financial statements are available, has revenues that
exceed 10% of the consolidated revenue of the Borrower and all of its
Subsidiaries for such period.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” has the meaning specified in Section 2.19(b).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances made by
such Lender.
“Notice of Issuance” has the meaning specified in Section 2.03(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in clause (d) of Section
8.07.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes or under ERISA in respect of contingent
liabilities thereunder that are not yet due or are being contested in compliance
with Section 5.01(d);
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing

12

--------------------------------------------------------------------------------


obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.01(d);
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries; and
(f)    banker’s liens and rights of set-off;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level below the higher of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

13

--------------------------------------------------------------------------------


“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Revolving Credit Commitment at such time and the denominator of which is the
aggregate Revolving Credit Commitments at such time and (b) such amount.
“Reference Banks” means Citibank and Bank of America, N.A. or their successors.
“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Revolving Credit
Advances owing to Lenders, or, if no such principal amount is then outstanding,
Lenders having at least a majority in interest of the Revolving Credit
Commitments; provided that if any Lender shall be a Defaulting Lender at such
time, there shall be excluded from the determination of Required Lenders at such
time the Revolving Credit Commitments of such Defaulting Lender at such time.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing under Section 2.01(a), or by an Issuing Bank in
accordance with Section 2.03(c), and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders.
“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into any Assignment and Assumption, the amount
set forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.05.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
“Secured Nonrecourse Obligations” means (i) secured obligations of the Borrower
taken on a consolidated basis where recourse of the payee of such obligations is
expressly limited to an assigned lease or loan receivable and the property
related thereto, (ii) debt of Single Transaction Subsidiaries or
(iii) liabilities of the Borrower taken on a consolidated basis to manufacturers
of leased equipment where such liabilities are payable solely out of revenues
derived from the leasing or sale of such equipment; excluding,
however, nonrecourse obligations incurred in connection with leveraged lease
transactions as determined in accordance with GAAP.
“Single Transaction Subsidiary” means any Subsidiary whose assets consist solely
of financing transactions and the proceeds thereof with one or more obligors
where the obligations of

14

--------------------------------------------------------------------------------


such Subsidiary are not guaranteed by the Borrower or any other Subsidiary and
for which neither the Borrower nor such other Subsidiary is liable.
“subsidiary” means, with respect to any Person (the “Parent”) at any date, any
other Person that, as of such date, the accounts of which would be consolidated
with those of the Parent in the Parent’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP, as well as any
other Person of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Borrower.
“Swing Line Advance” means an advance made by any Swing Line Bank pursuant to
Section 2.01(c) or any Lender pursuant to Section 2.02(b).
“Swing Line Bank” means Citibank, any other Lender that expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Swing Line Bank and
notifies the Agent of its Swing Line Commitment, or their respective successors
and assigns.
“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by any Swing Line Bank.
“Swing Line Commitment” means with respect to any Swing Line Bank at any time
the amount set forth opposite such Swing Line Bank’s name on Schedule I hereto,
as such amount may be reduced pursuant to Section 2.05.
“Swing Line Facility” has the meaning specified in Section 2.01(c).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” means the earlier of (a) April 30, 2018, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Advances, the issuance of Letters of Credit and
the use of the proceeds thereof.
“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Ratable Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time, (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such Lender and outstanding at such time and (C) the
aggregate principal amount of all Swing Line Advances

15

--------------------------------------------------------------------------------


then outstanding, in each case after giving effect to any adjustments made in
accordance with Section 2.20(a).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP in effect from time to time.
All computations determining compliance with financial covenants or terms shall
be prepared in accordance with GAAP in effect from time to time. If at any time
any change in GAAP or the required adoption by the Borrower of international
financial reporting standards would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Borrower or the
Majority Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or the adoption of such
international financial reporting standards (subject to the approval of the
Majority Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein or the adoption of such international financial reporting
standards and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the adoption of such international financial reporting
standards.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
SECTION 2.01. The Advances and Letters of Credit. (a) Revolving Credit Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Credit Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date applicable to such Lender in an amount not to exceed at any time such
Lender’s Unused Revolving Credit Commitment. Each Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Revolving Credit Advances of the same Type made on
the same day by the Lenders ratably according to their respective Revolving
Credit Commitments. Within the limits of each Lender’s Revolving Credit
Commitment, the Borrower may borrow under this Section 2.01(a), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a).
(b)    Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, to issue letters of credit (each, a “Letter of Credit”)
for the account of the Borrower from time to time on any Business Day during the
period from the Effective Date until 30 days before the final Termination Date
in an aggregate Available Amount (i) for all Letters of Credit not to exceed at
any time the Letter of Credit Facility at such time, (ii) for all Letters of
Credit issued by each Issuing Bank not to exceed at any time such Issuing Bank’s
Letter of Credit Commitment at such time and (iii) for each such Letter of
Credit not to exceed an amount equal to the Unused Revolving Credit Commitments
of the Lenders at such time. Each Letter of Credit shall be for an amount of
$40,000 or more. No Letter of Credit shall have an expiration date (including
all rights of the Borrower or the beneficiary to require renewal) later than the
earlier of (x)

16

--------------------------------------------------------------------------------


the date that is one year after the date of issuance thereof or (y) 10 Business
Days prior to the Termination Date, provided that no Letter of Credit may expire
after the Termination Date of any Non-Consenting Lender if, after giving effect
to such issuance, the aggregate Revolving Credit Commitments of the Consenting
Lenders (including any replacement Lenders) for the period following such
Termination Date would be less than the sum of the Available Amount of the
Letters of Credit expiring after such Termination Date plus the aggregate
outstanding Revolving Credit Advances of the Consenting Lenders. Within the
limits referred to above, the Borrower may request the issuance of Letters of
Credit under this Section 2.01(b), repay any Revolving Credit Advances resulting
from drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b). Each letter of credit
listed on Schedule 2.01(b) (the “Existing Letters of Credit”) shall be deemed to
constitute a Letter of Credit issued hereunder, and each Lender that is an
issuer of such a Letter of Credit shall, for purposes of Section 2.03, be deemed
to be an Issuing Bank for each such letter of credit, provided than any renewal
or replacement of any such letter of credit shall be issued by an Issuing Bank
pursuant to the terms of this Agreement.
(c)    The Swing Line Advances. Each Swing Line Bank severally agrees, on the
terms and conditions hereinafter set forth, to make Swing Line Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Swing Line Bank (i)
in an aggregate amount not to exceed at any time outstanding (x) such Swing Line
Bank’s Swing Line Commitment or (y) for all Swing Line Advances, $30,000,000
(the “Swing Line Facility”) and (ii) in an amount for each such Advance not to
exceed the aggregate Unused Revolving Credit Commitments of the Lenders at such
time. No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance. Each Swing Line Borrowing shall be
in an amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof. Within the limits referred to above, the Borrower may borrow under this
Section 2.01(c), prepay pursuant to Section 2.10 and reborrow under this Section
2.01(c).
SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.02(b) or Section 2.03(c), each Borrowing shall be made on notice, given not
later than (x) 1:00 P.M. (New York City time) on the third Business Day prior to
the date of the proposed Borrowing in the case of a Borrowing consisting of
Eurodollar Rate Advances or (y) 1:00 P.M. (New York City time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower to the Agent, which shall give to each Lender prompt
notice thereof by facsimile. Each such notice of a Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or facsimile in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 3:00 P.M. (New York City
time) on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the Borrower’s account as specified in writing by two Financial Officers of
the Borrower; provided, however, that the Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
made by the Swing Line Banks and by any other Lender and outstanding on the date
of such Revolving Credit Borrowing, plus interest accrued and unpaid thereon to
and as of such date, available to the Swing Line Banks and such other Lenders
for repayment of such Swing Line Advances.
(b)    Each Swing Line Borrowing shall be made on notice, given not later than
3:00 P.M. (New York City time) on the date of the proposed Swing Line Borrowing
by the Borrower to each Swing Line Bank and the Agent, of which the Agent shall
give prompt notice to the Lenders. Each such notice of

17

--------------------------------------------------------------------------------


a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be by
telephone, confirmed at once in writing, or facsimile, specifying therein the
requested (i) date of such Borrowing, (ii) amount of such Borrowing, (iii)
maturity of such Borrowing (which maturity shall be no later than the fifth
Business Day after the requested date of such Borrowing) and (iv) whether such
Swing Line Borrowing will bear interest as a Fed Funds Swing Line Advance or a
LIBOR Swing Line Advance. Each Swing Line Bank shall, before 5:00 P.M. (New York
City time) on the date of such Swing Line Borrowing, make such Swing Line Bank’s
ratable portion of such Swing Line Borrowing available (based on the respective
Swing Line Commitments of the Swing Line Banks) to the Agent at the Agent’s
Account, in same day funds. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Borrower’s account as
specified in writing by two Financial Officers of the Borrower. Upon written
demand by any Swing Line Bank with a Swing Line Advance, with a copy of such
demand to the Agent, each other Lender will purchase from such Swing Line Bank,
and such Swing Line Bank shall sell and assign to each such other Lender, such
other Lender’s Ratable Share of such outstanding Swing Line Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Swing Line Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Lender. The Borrower hereby
agrees to each such sale and assignment. Each Lender agrees to purchase its
Ratable Share of an outstanding Swing Line Advance on (i) the Business Day on
which demand therefor is made by the Swing Line Bank which made such Advance,
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. Upon any such
assignment by Swing Line Bank to any other Lender of a portion of a Swing Line
Advance, such Swing Line Bank represents and warrants to such other Lender that
such Swing Line Bank is the legal and beneficial owner of such interest being
assigned by it, but makes no other representation or warranty and assumes no
responsibility with respect to such Swing Line Advance, this Agreement, the
Notes or the Borrower. If and to the extent that any Lender shall not have so
made the amount of such Swing Line Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date such Lender is required to have
made such amount available to the Agent until the date such amount is paid to
the Agent, at the Federal Funds Rate. If such Lender shall pay to the Agent such
amount for the account of such Swing Line Bank on any Business Day, such amount
so paid in respect of principal shall constitute a Swing Line Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by such Swing Line
Bank shall be reduced by such amount on such Business day.
(c)    Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $1,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances may not be
outstanding as part of more than six separate Borrowings.
(d)    Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower. In the case of any
Revolving Credit Borrowing that the related Notice of Revolving Credit Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (excluding loss of anticipated profits (including the Applicable
Margin)), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds as a result of any failure to

18

--------------------------------------------------------------------------------


fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing or Notice of Swing Line Borrowing for such Borrowing the applicable
conditions set forth in Article III.
(e)    Unless the Agent shall have received notice from a Lender or a Swing Line
Bank prior to the time of any Revolving Credit Borrowing or Swing Line
Borrowing, as the case may be, that such Lender or Swing Line Bank will not make
available to the Agent such Lender’s or Swing Line Bank’s ratable portion of
such Revolving Credit Borrowing or Swing Line Borrowing, as the case may be, the
Agent may assume that such Lender or Swing Line Bank has made such portion
available to the Agent on the date of such Borrowing in accordance with
subsection (a) or (b) of this Section 2.02, as applicable, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender or Swing Line Bank
shall not have so made such ratable portion available to the Agent, such Lender
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender or Swing Line Bank, the Federal Funds Rate. If such Lender
or Swing Line Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s or Swing Line Bank’s Advance as
part of such Borrowing for purposes of this Agreement.
(f)    The failure of any Lender or Swing Line Bank to make the Revolving Credit
Advance or Swing Line Advance to be made by it as part of any Borrowing shall
not relieve any other Lender or Swing Line Bank of its obligation, if any,
hereunder to make its Revolving Credit Advance or Swing Line Advance on the date
of such Revolving Credit Borrowing or Swing Line Borrowing as the case may be,
but no Lender or Swing Line Bank shall be responsible for the failure of any
other Lender or Swing Line Bank to make the Revolving Credit Advance or Swing
Line Advance to be made by such other Lender or Swing Line Bank on the date of
any Revolving Credit Borrowing or Swing Line Borrowing, as the case may be.
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by facsimile. Each such notice of issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telephone, confirmed immediately in
writing, or facsimile, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit (which shall not be later
than the earlier of (x) 10 Business Days prior to the Termination Date and (y)
one year after the issuance thereof), (D) name and address of the beneficiary of
such Letter of Credit and (E) form of such Letter of Credit, and shall be
accompanied by such customary application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its sole
discretion, such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Article III, make such Letter of Credit available to the
Borrower requesting such issuance at its office referred to in Section 8.02 or
as otherwise agreed with the Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
If the Borrower so requests with respect to any Letter of Credit, an Issuing
Bank may, in its sole and absolute discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto‑Extension Letter of
Credit”); provided that any such Auto‑Extension Letter of Credit must permit

19

--------------------------------------------------------------------------------


the Issuing Bank to prevent any such extension at least once in each
twelve‑month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonextension Notice Date”) in each such twelve‑month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
an Issuing Bank, the Borrower shall not be required to make a specific request
to such Issuing Bank for any such extension. Once an Auto‑Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Issuing Bank to permit the extension of such Letter of Credit
at any time to an expiry date not later than 10 Business Days prior to the
Termination Date; provided, however, that an Issuing Bank shall not permit any
such extension if such Issuing Bank has determined that it would not be
permitted to or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof by reason of (A)
the provisions of Section 2.01(b) or (B) the failure of one or more of the
applicable conditions specified in Section 3.02 to be then satisfied.
(b)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Ratable
Share of the aggregate amount available to be drawn under such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to the operation of
Section 2.18, an assignment in accordance with Section 8.07 or otherwise
pursuant to this Agreement.
(c)    Drawing and Reimbursement. Except to the extent that the Borrower has
previously provided to the applicable Issuing Bank funds in an amount equal to
such draft drawn under a Letter of Credit, the payment by such Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Revolving Credit Advance,
which shall be a Base Rate Advance, in the amount of such draft. Each Issuing
Bank shall give prompt notice (and such Issuing Bank will use its commercially
reasonable efforts to deliver such notice within one Business Day) of each
drawing under any Letter of Credit issued by it to the Borrower and the Agent.
Upon written demand by such Issuing Bank, with a copy of such demand to the
Agent, each Lender shall pay to the Agent such Lender’s Ratable Share of such
outstanding Revolving Credit Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Issuing Bank, by
deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Revolving Credit Advance to
be funded by such Lender. Promptly after receipt thereof, the Agent shall
transfer such funds to such Issuing Bank. Each Lender agrees to fund its Ratable
Share of an outstanding Revolving Credit Advance on (i) the Business Day on
which demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time. If and to the extent that any Lender shall
not have so made the amount of such Revolving Credit

20

--------------------------------------------------------------------------------


Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by any such Issuing Bank until the date such amount is paid to the
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable. If such Lender shall pay to the Agent such amount for the
account of any such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute a Revolving Credit Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Revolving Credit Advance made by such Issuing Bank shall
be reduced by such amount on such Business Day.
(d)    Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
it.
(e)    Failure to Make Revolving Credit Advances. The failure of any Lender to
make the Revolving Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date.
SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a facility fee on the aggregate amount of such
Lender’s Revolving Credit Commitment from the Effective Date in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Assumption pursuant to which it became a Lender in the
case of each other Lender until the Termination Date applicable to such Lender
at a rate per annum equal to the Applicable Percentage in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December, commencing June 30, 2013, and on the final Termination
Date, provided that no Defaulting Lender shall be entitled to receive any
facility fee in respect of its unused Commitment for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit outstanding
from time to time at a rate per annum equal to the Applicable Margin for
Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing June 30, 2013, and on the final Termination Date, and after the final
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to Section
2.07(b); provided, further, that at any time there is a Defaulting Lender, (i)
no Defaulting Lender shall be entitled to receive any such fees or commissions,
(ii) to the extent that all or a portion of the L/C Exposure of any Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.20(a),
such fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (iii) to the
extent that all or any portion of the L/C Exposure cannot be so reallocated,
such fees will instead accrue for the benefit of and be payable to the

21

--------------------------------------------------------------------------------


Issuing Banks pro rata in accordance with their Ratable Share of the average
daily aggregate Available Amount of all Letters of Credit outstanding.
(ii)    The Borrower shall pay to each Issuing Bank for its own account such
reasonable and customary fronting, issuance, presentation, amendment and other
processing fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.
(c)    Agent’s Fees. The Borrower shall pay to the Agent for its own account
such fees as have been agreed between the Borrower and the Agent.
SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent
(which shall promptly notify each of the Lenders), to terminate in whole or
permanently reduce ratably in part the Unused Revolving Credit Commitments,
provided that each partial reduction (i) shall be in the aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii)
shall be made ratably among the Lenders in accordance with their Revolving
Credit Commitments.
SECTION 2.06. Repayment. (a) Revolving Credit Advances. The Borrower shall repay
to the Agent for the ratable account of each Lender on the Termination Date
applicable to such Lender the aggregate principal amount of the Revolving Credit
Advances made by such Lender and then outstanding.
(b)    Letter of Credit Reimbursements. The obligations of the Borrower under
this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):
(i)    any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
(iv)    any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by any Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

22

--------------------------------------------------------------------------------


(vi)    any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
(c)    Swing Line Advances. The Borrower shall repay to the Agent for the
ratable account of the Swing Line Banks and each other Lender which has made a
Swing Line Advance the outstanding principal amount of each Swing Line Advance
made to it by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
five Business Days after the requested date of such Borrowing) and the final
Termination Date.
SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i)    Base Rate Advances. During such periods as such Revolving Credit Advance
is a Base Rate Advance, a rate per annum equal at all times to the sum of
(x) the Base Rate in effect from time to time plus (y) the Applicable Margin in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
(ii)    Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Eurodollar Rate for
such Interest Period for such Advance plus (y) the Applicable Margin in effect
from time to time, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurodollar Rate Advance shall
be Converted or paid in full.
(iii)    Swing Line Advances. (A) In the case of a Fed Funds Swing Line Advance,
a rate per annum equal at all times to the sum of (w) the Federal Funds Rate in
effect from time to time plus (x) 0.50 % per annum plus (y) the Applicable
Margin for Eurodollar Rate Advances in effect from time to time, and (B) in the
case of a LIBOR Swing Line Advance, a rate per annum equal at all times to the
sum of (x) the LIBO Rate for such Swing Line Advance plus (y) the Applicable
Margin for Eurodollar Rate Advances in effect from time to time, in each case
payable in arrears the date such Swing Line Advance shall be paid in full.
(b)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), the Agent may, and upon the request of
the Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender that is not paid when due, payable in arrears on the dates referred to in
clause (a) above, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on such Advance pursuant to clause (a)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above,
provided, however, that following acceleration

23

--------------------------------------------------------------------------------


of the Advances pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Agent.
SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).
(b)    If, with respect to any Eurodollar Rate Advances under any Facility, the
Lenders owed at least 51% of the aggregate principal amount thereof notify the
Agent that the Eurodollar Rate for any Interest Period for such Advances will
not adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon (i)
each Eurodollar Rate Advance under such Facility will automatically, on the last
day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower that such Lenders have determined that the circumstances causing
such suspension no longer exist.
(c)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into a
Eurodollar Rate Borrowing having an Interest Period of one month.
(d)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(e)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
(f)    If Reuters Screen LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances,
(i)    the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
(ii)    each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and

24

--------------------------------------------------------------------------------


(iii)    the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice not later than 1:00 P.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion to the Agent (which
shall promptly notify each of the Lenders) and subject to the provisions of
Sections 2.08 and 2.12, Convert all or any portion of Revolving Credit Advances
of one Type comprising the same Borrowing into Revolving Credit Advances of the
other Type; provided, however, that any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(c), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(c) and each Conversion of
Advances comprising part of the same Borrowing shall be made ratably among the
Lenders in accordance with their Revolving Credit Commitments and provided,
further that for any Conversion of Eurodollar Rate Advances into Base Rate
Advances made other than on the last day of an Interest Period for such
Eurodollar Rate Advances the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
SECTION 2.10. Prepayments of Advances. The Borrower may, upon notice at least
two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 1:00 P.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
(which shall promptly notify each of the Lenders) stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $1,000,000 in excess
thereof, (y) each partial prepayment of Swing Line Advances shall in an
aggregate principal amount of not less than $1,000,000 and (z) in the event of
any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c).
SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof and (iii) any such costs reflected in the Eurodollar Rate Reserve
Percentage), then the Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender, shall be conclusive and
binding for all purposes, absent manifest error.

25

--------------------------------------------------------------------------------


(b)    Except to the extent reflected in the Eurodollar Rate Reserve Percentage,
if any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type or
the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender (with a copy
of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or the issuance or maintenance of or participation in the Letters of
Credit. For the avoidance of doubt, this Section 2.11(b) shall apply to all
requests, rules, guidelines or directives concerning capital adequacy (x) issued
in connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act
or (y) promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted or issued. A certificate as to such
amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the change or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change or circumstance
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance under the Facility under which such
Lender has a Commitment will automatically, upon the last day of the applicable
Interest Period or, if required by applicable law, immediately upon such demand,
Convert into a Base Rate Advance and (b) the obligation of the Lenders to make
Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower that such Lender
has determined that the circumstances causing such suspension no longer exist.
SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 1:00 P.M. (New York City time) on the day when due in U.S. dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension

26

--------------------------------------------------------------------------------


of the Termination Date pursuant to Section 2.19, and upon the Agent’s receipt
of such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date or
Extension Date, as the case may be, the Agent shall make all payments hereunder
and under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Assumption and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Assumption, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Assumption shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
(b)    All computations of interest based on clause (i) of the definition of
“Base Rate” shall be made by the Agent on the basis of a year of 365 or 366
days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of fees and Letter of Credit
commissions shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
(d)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
(e)    If the Agent receives funds for application to the obligations hereunder
under circumstances for which neither this Agreement nor the Borrower specify
the Advances or the Facility to which, or the manner in which, such funds are to
be applied, the Agent may, but shall not be obligated to, elect to distribute
such funds to each Lender ratably in accordance with such Lender’s proportionate
share of the principal amount of all outstanding Advances and the Available
Amount of all Letters of Credit then outstanding, in repayment or prepayment of
such of the outstanding Advances or other obligations owed to such Lender, and
for application to such principal installments, as the Agent shall direct.
SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Taxes , except as required by applicable law; provided that if the
Borrower shall be required by applicable law to deduct any Taxes from such
payments, then (i) if such Taxes are Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent, Lender or Issuing Bank (as the case may be) receives

27

--------------------------------------------------------------------------------


an amount equal to the sum it would have received had no deductions of such
Indemnified Taxes or Other Taxes been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent, such Lender or the Issuing Bank, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the basis and calculation of such amount delivered to the
Borrower by a Lender or an Issuing Bank, or by the Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate. Each Foreign Lender will, on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender and on the date of the Assumption Agreement or the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and the Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or any Notes.
(f)    If a payment made to a Lender under this Agreement would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either the Borrower or the
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either the Borrower or the Agent, as applicable, as may
be necessary for either the Borrower or the Agent, as applicable, to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.
SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (w) in respect
of Defaulting Lenders, (x) as payment of an Advance made by an

28

--------------------------------------------------------------------------------


Issuing Bank pursuant to the first sentence of Section 2.03(c), (y) as a payment
of a Swing Line Advance made by a Swing Line Bank that has not been participated
to the other Lenders pursuant to Section 2.02(b) or (z) pursuant to
Section 2.11, 2.14 or 8.04) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered
provided further that, so long as the obligations under this Agreement and any
Notes shall not have been accelerated, any excess payment received by any Lender
shall be shared on a pro rata basis only with other Lenders. The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.
(b)    The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries.

29

--------------------------------------------------------------------------------


SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, not more than once in any calendar year prior to the final
Termination Date, by notice to the Agent, request that the aggregate amount of
the Revolving Credit Commitments be increased by an amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (each a “Commitment Increase”)
to be effective as of a date that is at least 90 days prior to the scheduled
final Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$675,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Article III shall be satisfied.
(b)    The Agent shall promptly notify the Lenders and such other Eligible
Assignees approved by the Agent, each Issuing Bank and each Swing Line Bank as
the Borrower may identify of a request by the Borrower for a Commitment
Increase, which notice shall include (i) the proposed amount of such requested
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders and such Eligible Assignees wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) and each
Eligible Assignee that is willing to participate in such requested Commitment
Increase (each such Eligible Assignee and each Eligible Assignee that agrees to
an extension of the Termination Date in accordance with Section 2.19(c), an
“Assuming Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
participate in such Commitment Increase; provided, however, that the Revolving
Credit Commitment of each such Assuming Lender shall be in an amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. If the
Lenders and Assuming Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lenders and Assuming
Lenders willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
(c)    Promptly following each Commitment Date, the Agent shall notify the
Borrower as to the amount, if any, by which the Increasing Lenders and Assuming
Lenders are willing to participate in the requested Commitment Increase. On each
Increase Date, each Assuming Lender shall become a Lender party to this
Agreement as of such Increase Date and the Revolving Credit Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.18(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), confirming
the opinion delivered pursuant to Section 3.01(e)(iv);
(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and
(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent.

30

--------------------------------------------------------------------------------


On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by facsimile, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, as of the Increase Date, fund their respective
Ratable Shares of each Revolving Credit Borrowing then outstanding, which funds
the Agent shall distribute to the other Lenders to effect a funding of each such
Borrowing by each of the Lenders (including the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their Ratable Shares after giving
effect to the applicable Commitment Increase and, if the applicable Increase
Date is not the last day of an Interest Period, the Borrower shall be obligated
to reimburse the Lenders in respect thereof pursuant to Section 8.04(c) as if
such distribution were a prepayment.
SECTION 2.19. Extension of Termination Date. (a) The Borrower may request an
extension of the Termination Date in effect at such time by one year from its
then scheduled expiration by giving notice of such request (an “Extension
Request”) to the Agent. No more than two Extension Requests shall be delivered
by the Borrower. Each such Extension Request shall indicate the date by which
responses are requested (which shall not be less than ten Business Days after
the date of such Extension Request). The Agent shall promptly notify each Lender
of such request, and each Lender shall in turn, in its sole discretion, not
later than the date indicated in such Extension Request, notify the Borrower and
the Agent in writing as to whether such Lender will consent to such Extension
Request. If any Lender shall fail to timely notify the Agent and the Borrower in
writing of its consent to any such Extension Request, such Lender shall be
deemed to be a Non-Consenting Lender with respect to such request.
(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.19, the Termination Date in effect at such
time shall, effective as at the date indicated in the applicable Extension
Request (the “Extension Date”), be extended for one year; provided that on each
Extension Date the applicable conditions set forth in Article III shall be
satisfied. If less than all of the Lenders consent in writing to any such
request in accordance with subsection (a) of this Section 2.19, the Termination
Date in effect at such time shall, effective as at the applicable Extension Date
and subject to subsection (d) of this Section 2.19, be extended as to those
Lenders that so consented (each a “Consenting Lender”) but shall not be extended
as to any other Lender (each a “Non-Consenting Lender”). To the extent that the
Termination Date is not extended as to any Lender pursuant to this Section 2.19
and the Commitment(s) of such Lender is not assumed in accordance with
subsection (c) of this Section 2.19 on or prior to the applicable Extension
Date, the Commitment(s) of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Termination Date without any further
notice or other action by the Borrower, such Lender or any other Person;
provided that such Non-Consenting Lender’s rights under Sections 2.11, 2.14 and
8.04, and its obligations under Section 7.05, shall survive the Termination Date
for such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Termination
Date.
(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.19, the Borrower may arrange for one or more
Consenting Lenders or other Eligible Assignees approved by the Agent, each
Issuing Bank and each Swing Line Bank as Assuming Lenders to assume, effective
as of the Extension Date, any Non-Consenting Lender’s Commitment(s) and all of
the obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Revolving Credit Commitment of
any such Assuming Lender as a result of such substitution shall in no

31

--------------------------------------------------------------------------------


event be less than $5,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $5,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 8.07(b) for such assignment shall have
been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 8.04, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Borrower and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Borrower and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.19) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the Extension Date consent in writing to a requested extension (whether
by execution or delivery of an Assumption Agreement or otherwise) not later than
one Business Day prior to such Extension Date, the Agent shall so notify the
Borrower, and, subject to the satisfaction of the applicable conditions in
Article III, the Termination Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.19,
and all references in this Agreement, and in the Notes, if any, to the
“Termination Date” shall, with respect to each Consenting Lender and each
Assuming Lender for such Extension Date, refer to the Termination Date as so
extended. Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
SECTION 2.20. Defaulting Lender. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply:

32

--------------------------------------------------------------------------------


(i)    such Defaulting Lenders’ Ratable Share of the L/C Exposure and the Swing
Line Advances will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments (such reallocation to be repeated as of any date
that a Lender becomes a Defaulting Lender, whether on the date that such Lender
is required to purchase its participation in any Letter of Credit or otherwise);
provided that (A) the sum of each Non-Defaulting Lender’s aggregate principal
amount of Revolving Credit Advances, allocated share of the L/C Exposure and
allocated share of the principal amount of outstanding Swing Line Advances may
not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Borrower, the Agent, any Issuing Bank, any Swing
Line Bank or any other Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender;
(ii)    to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Exposure and Swing Line Advances cannot be
so reallocated, whether by reason of the proviso in clause (i) above or
otherwise, the Borrower will, not later than three Business Days after demand by
the Agent (at the direction of an Issuing Bank and/or a Swing Line Bank, as the
case may be), (A) Cash Collateralize the obligations of the Borrower to each
Issuing Bank and each Swing Line Bank in respect of such L/C Exposure or Swing
Line Advances, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure or Swing Line Advances,
or (B) in the case of such Swing Line Advances, prepay (subject to clause (iii)
below) and/or Cash Collateralize in full the unreallocated portion thereof, or
(C) make other arrangements satisfactory to the Agent, and to each Issuing Bank
and each Swing Line Bank, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; provided
that cash collateral (or the appropriate portion thereof) provided in respect of
the unreallocated portion of the L/C Exposure or Swing Line Advances shall be
released promptly following: (x) the elimination of the applicable L/C Exposure
or Swing Line Advances giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (y) the Borrower notifying
the Agent that such cash collateral exceeds the required amount of Cash
Collateralization and the Agent’s confirmation of such excess (it being
understood that only such excess amount shall be so released); provided further
that in accordance with Section 2.04, to the extent that the Borrower has Cash
Collateralized the aggregate amount of the unreallocated portion of such L/C
Exposure or Swing Line Advances, such unreallocated portion shall not accrue any
fees, commissions or interest; and
(iii)    any amount paid by the Borrower or otherwise received by the Agent for
the account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be at the direction
of the Borrower (A) retained by the Agent to Cash Collateralize the obligations
of the Borrower to each Issuing Bank and each Swing Line Bank in respect of such
Defaulting Lender’s unreallocated portion of the L/C Exposure or Swing Line
Advances or to fund any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required, or (B) retained by the Agent in
a segregated non-interest bearing account until (subject to Section 2.20(d)) the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to an Issuing Bank or a Swing Line Bank (pro

33

--------------------------------------------------------------------------------


rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Commitments, the expiration, termination or cancellation
of all Letters of Credit and payment in full of all obligations of the Borrower
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct. Subject to Section
2.04, any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.20 shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto; provided that any such amount received by the Agent pursuant to this
Section 2.20(a)(iii) shall, subject to Section 2.20(c), be released to the
applicable Defaulting Lender promptly upon such Defaulting Lender no longer
being deemed to be a Defaulting Lender.
(b)    No Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.20, performance by
the Borrower of its obligations shall not be excused or otherwise modified, as a
result of the operation of this Section 2.20. The rights and remedies against a
Defaulting Lender under this Section 2.20 are in addition to any other rights
and remedies which the Borrower, the Agent or any Lender may have against such
Defaulting Lender.
(c)    If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances and L/C Exposure of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Advances and L/C
Exposure to be held on a pro rata basis by the Lenders in accordance with their
pro rata share, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
(d)    The Borrower’s obligation to provide cash collateral as and when required
pursuant to this Section 2.20 is a required payment under this Agreement.
SECTION 2.21. Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
8.07), all of its interests, rights and obligations under this Agreement to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

34

--------------------------------------------------------------------------------


(a)    the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including any amounts under Section 8.04(c)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
(a)    Nothing shall have come to the attention of the Lenders during the course
of their due diligence investigation to lead them to believe that the
Information Memorandum, together with any update supplied by the Borrower to the
Lenders, was or has become misleading, incorrect or incomplete in any material
respect; without limiting the generality of the foregoing, the Lenders shall
have been given such access to the management, records, books of account,
contracts and properties of the Borrower and its Subsidiaries as they shall have
requested.
(b)    The Borrower shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.
(c)    The Borrower shall have paid all reasonable invoiced fees and expenses of
the Agent and the Lenders (including the fees and expenses of counsel to the
Agent).
(d)    On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
(i)    The representations and warranties contained in Section 4.01 are correct
on and as of the Effective Date, and
(ii)    No event has occurred and is continuing that constitutes a Default.

35

--------------------------------------------------------------------------------


(e)    The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
(i)    The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
(ii)    Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
(iii)    A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
(iv)    A reasonably acceptable opinion of Peter Falconer, associate general
counsel of the Borrower, substantially in the form of Exhibit D-1 hereto, and a
reasonably acceptable opinion of Mayer Brown LLP, special counsel for the
Borrower, substantially in the form of Exhibit D-2 hereto.
(v)    A reasonably acceptable opinion of Shearman & Sterling LLP, counsel for
the Agent, in form and substance satisfactory to the Agent.
(f)    The Borrower shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations (other than in respect of the
outstanding Existing Letters of Credit) under, the Four-Year Credit Agreement
dated as of May 9, 2011 among the Borrower, the lenders parties thereto and
Citibank, N.A., as administrative agent, and each of the Lenders that is a party
to such credit facility hereby waives, upon execution of this Agreement, any
notice required by said Credit Agreement relating to the termination of
commitments thereunder.
SECTION 3.02. Conditions Precedent to Each Borrowing, Commitment Increase,
Extension Date and Issuance. The obligation of each Lender and each Swing Line
Bank to make an Advance (other than (x) a Swing Line Advance made by a Lender
pursuant to Section 2.02(b) or (y) an Advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing, each
Commitment Increase, each extension of the Commitments and the obligation of
each Issuing Bank to issue a Letter of Credit shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, the applicable Increase Date, the applicable Extension Date or such
issuance the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing, Notice of Swing Line Borrowing,
request for Commitment Increase, request for Commitment extension or Notice of
Issuance and the acceptance by the Borrower of the proceeds of such Borrowing,
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing, such Increase Date, such Extension Date or such issuance such
statements are true):
(a)    the representations and warranties contained in Section 4.01 (except the
representations set forth in subsection (d)(ii) thereof and in subsection (f)
thereof) are correct on and as of such date, before and after giving effect to
such Borrowing, such Commitment Increase, such Commitment extension or such
issuance and to the application of the proceeds therefrom, as though made on and
as of such date, except to the extent such representation or warranty related to
a specific earlier date, in which case such representation or warranty shall
have been true and correct as of such earlier date, and

36

--------------------------------------------------------------------------------


(b)    no event has occurred and is continuing, or would result from such
Borrowing, such Commitment Increase, such Commitment extension or such issuance
or from the application of the proceeds therefrom, that constitutes a Default.
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend, or permit the extension of, the expiry date thereof, and
no Swing Line Bank will be required to make any Swing Line Advance, unless any
Fronting Exposure that would result therefrom is eliminated or fully covered by
the Commitments of the Non-Defaulting Lenders or by Cash Collateralization or a
combination thereof satisfactory to such Issuing Bank or Swing Line Bank.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties. The Borrower represents and
warrants as follows:
(a)    Organization; Powers. Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
(b)    Authorization; Enforceability. The Transactions are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, stockholder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(c)    Governmental Approvals; No Conflicts. The Transactions (i) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Borrower or any of
its Subsidiaries or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

37

--------------------------------------------------------------------------------


(d)    Financial Condition; No Material Adverse Change. (i) The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (A) as of and for the
fiscal year ended December 31, 2012, reported on by Ernst & Young LLP,
independent public accountants, and (B) as of and for the fiscal quarter and the
portion of the fiscal year ended March 31, 2013, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, consistently applied, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (B) above.
(ii)    Except for disclosures, if any, made in filings by the Borrower prior to
the date hereof pursuant to the Securities and Exchange Act of 1934, as amended,
since December 31, 2012, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.
(e)    Properties. (i) Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(ii)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(f)    Litigation and Environmental Matters. (i) There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (A) which are likely, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Litigation) or (B) that involve this Agreement or the Transactions.
(ii)    Except for the Disclosed Litigation and except with respect to any other
matters that, individually or in the aggregate, are not likely to result in a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(A) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability,
(C) has received notice of any claim with respect to any Environmental Liability
or (D) knows of any basis for any Environmental Liability.
(iii)    Since the date of this Agreement, there has been no change in the
status of the Disclosed Litigation that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
(g)    Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

38

--------------------------------------------------------------------------------


(h)    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
(i)    Taxes. Each of the Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(i) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (ii) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
(j)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) as of the date of the most
recent financial statements reflecting such amounts: (i) did not exceed the fair
market value of the assets of such Plan by an aggregate amount in excess of
$25,000,000 or (ii) if such shortfall is in excess of such amount, such
shortfall could not reasonably be expected to result in a Material Adverse
Effect.
(k)    Disclosure. None of the reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
(l)    Margin Stock. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System, as in effect from time to time), and no proceeds of any Advance or
Letter of Credit will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock
ARTICLE V

COVENANTS
SECTION 5.01. Affirmative Covenants. Until the Commitments and Letters of Credit
have expired or been terminated and the principal of and interest on each
Advance and all fees payable hereunder shall have been paid in full, the
Borrower covenants and agrees with the Lenders that:
(a)    Financial Statements and Other Information. The Borrower will furnish to
the Agent (which shall promptly furnish to each of the Lenders):
(i)    within 105 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a going “concern” or like qualification or
exception and without any qualification or material exception as to the scope of
such audit) to the effect that such

39

--------------------------------------------------------------------------------


consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (the furnishing of the Borrower’s Form 10-K will satisfy
the requirements of this Section 5.01(a)(i));
(ii)    within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (the furnishing
of the Borrower’s Form 10-Q will satisfy the requirements of this Section
5.01(a)(ii));
(iii)    concurrently with any delivery of financial statements under clause (i)
or (ii) above, a certificate of a Financial Officer of the Borrower
(A) certifying as to whether a Default has occurred since the delivery of the
previous such certificate, or, with respect to the first such certificate, the
date hereof and, if such Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto, (B) setting
forth reasonably detailed calculations demonstrating compliance with
Sections 5.02(a) and 5.03 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 4.01(d) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(iv)    concurrently with any delivery of financial statements under clause (i)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(v)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other material information filed by the
Borrower or any Subsidiary, with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and
(vi)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Agent or any Lender may reasonably request.
The Borrower shall be deemed to have delivered the financial statements and
other information referred to in subclauses (i), (ii) and (v) of this Section
5.01(a), when such filings, financials or other information have been posted on
the Internet website of the Securities and Exchange Commission
(http://www.sec.gov) or on the Borrower’s own internet website as previously
identified to the Agent and Lenders. If the Agent or a Lender requests such
filings, financial statements or other information to be delivered to it in hard
copies, the Borrower shall furnish to the Agent or such Lender, as applicable,
such statements accordingly, provided that no such request shall affect that
such filings, financial statements or other

40

--------------------------------------------------------------------------------


information have been deemed to have been delivered in accordance with the terms
of the immediately preceding sentence.
(b)    Notices of Material Events. The Borrower will furnish to the Agent (which
shall promptly furnish to each of the Lenders) prompt written notice of the
following:
(i)    the occurrence of any Default;
(ii)    the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that is likely to result in a Material Adverse
Effect; and
(iii)    any other development that results in a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
(c)    Existence; Conduct of Business. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.02(b).
(d)    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (ii) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
(e)    Maintenance of Properties; Insurance. The Borrower will, and will cause
each of its Subsidiaries to, (i) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (ii) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, in each case, except to the extent that the
failure to maintain any such insurance could not reasonably be expected to
result in a Material Adverse Effect.
(f)    Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the Agent or
any Lender, upon reasonable prior notice and (unless an Event of Default has
occurred and is continuing, at the expense of the Agent or such Lender, as the
case may be), to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested.
(g)    Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its

41

--------------------------------------------------------------------------------


property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
(h)    Use of Proceeds. The proceeds of the Advances will be used only for
general corporate purposes of the Borrower and its Subsidiaries in the ordinary
course of business. No part of the proceeds of any Advance will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulation U and Regulation
X, as in effect from time to time.
SECTION 5.02. Negative Covenants. Until the Commitments and Letters of Credit
have expired or terminated and the principal of and interest on each Advance and
all fees payable hereunder have been paid in full the Borrower covenants and
agrees with the Lenders that:
(a)    Negative Pledge. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien in, of or on
any property of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, except:
(i)    Liens created for the benefit of the Lenders;
(ii)    Liens existing on the date of this Agreement;
(iii)    Permitted Encumbrances;
(iv)    Liens on property (A) of a Subsidiary to secure only obligations owing
to the Borrower or another such Subsidiary or (B) of any Person which becomes a
Subsidiary after the date of this Agreement, provided that such Liens in this
clause (B) are in existence at the time such Person becomes a Subsidiary and
were not created in anticipation thereof;
(v)    Liens upon real and/or tangible personal property acquired after the date
hereof (by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such property before the
time of its acquisition and was not created in anticipation thereof, or (B) was
created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such property; provided that no such Lien shall extend to or
cover any property of the Borrower or such Subsidiary other than the property so
acquired and improvements thereon; provided, further, that the principal amount
of Indebtedness secured by any such Lien shall at no time exceed the fair market
value (as determined in good faith by a senior financial officer of the
Borrower) of such property at the time such Lien is created; and provided
finally, that such Lien attaches to such asset concurrently with or within 18
months of acquisition thereof;
(vi)    Liens on assets related to railcar operating leases (including, but not
limited to, car service contracts and cash collateral accounts funded with
revenues under such leases) securing obligations of the Borrower or any
Subsidiary under such lease;
(vii)    attachment, judgment and other similar Liens arising in connection with
court proceedings, provided that (A) the execution or other enforcement of such
Liens in an aggregate amount exceeding $50,000,000 is effectively stayed and (B)
the claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(viii)    Liens securing Secured Nonrecourse Obligations;

42

--------------------------------------------------------------------------------


(ix)    in addition to the Liens permitted in the foregoing clauses (i) through
(viii) of this Section 5.02(a), Liens incurred in the ordinary course of
business of the Borrower and any of its Subsidiaries, provided that the
aggregate amount of Indebtedness secured by Liens pursuant to this clause (ix)
shall not at any time exceed $250,000;
(x)    any extension, renewal or replacement, or the combination of, the
foregoing, provided, however, that the Liens permitted hereunder shall not be
spread to cover any additional Indebtedness or property (other than a
substitution of like property); and
(xi)    additional Liens upon real and/or personal property of the Borrower or
any of its Subsidiaries created after the date hereof so long as Unsecured Debt
(as defined below) shall not, at any time, exceed Eligible Assets (as defined
below).
For the purposes of Section 5.02(a)(xi):
“Eligible Assets” means the difference, as at any date of determination, of the
following (each of the following items being the consolidated amounts as
reflected in the Borrower’s balance sheet (and/or notes thereto) delivered in
accordance with Section 5.01(a)(i) or (ii) hereof): (A) the sum of (i) cash plus
(ii) available for sale securities plus (iii) direct financing leases plus (iv)
loans plus (v) operating lease assets, facilities and other– net (including
progress payments related thereto) plus (vi) 50% of investment in joint ventures
plus (vii) assets held (or contracted to be acquired) for sale and lease plus
(viii) investment in future residuals minus (B) encumbered assets.
“Unsecured Debt” means the sum, as at any date of determination, of the
following (each of the following items being the consolidated amounts as
reflected in the Borrower’s balance sheet (and/or notes thereto) delivered in
accordance with Section 5.01(a)(i) or (ii) hereof): (i) commercial paper and
bankers acceptances plus (ii) notes payable (including without limitation, any
indebtedness payable in respect of borrowings under existing unsecured credit
facilities) plus (iii) Capital Lease Obligations plus (iv) senior term notes, so
long as, in each case, such item is unsecured.
(b)    Fundamental Changes. (i) The Borrower will not merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired), or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, any Person may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation.
(ii)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of this Agreement,
and businesses reasonably related thereto, including, without limitation, the
business of leasing, investing in, operating, financing and selling
transportation, industrial and commercial equipment and commercial and other
real estate investment property and companies and activities related thereto.
(c)    Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (ii) transactions between or among the Borrower and its
Subsidiaries not involving any other Affiliate and (iii)  any transaction
permitted by

43

--------------------------------------------------------------------------------


Section 5.02(b); provided that the foregoing provisions of this Section 5.02(c)
shall not prohibit any such Person from declaring or paying any lawful dividend
so long as, after giving effect thereto, no Default shall have occurred and be
continuing.
(d)    Fiscal Year. The Borrower will not permit its fiscal year to end on other
than December 31 and for each of is fiscal quarters to end on other than the
last day of standard calendar quarters.
SECTION 5.03. Financial Covenant. Until the Commitments and Letters of Credit
have expired or terminated and the principal and interest on each Advance and
all fees payable hereunder have been paid in full the Borrower covenants and
agrees with the Lenders that the Borrower will not permit its Fixed Charge
Coverage Ratio, as at any fiscal quarter end, to be less than 1.20 to 1.
For the purposes of this Section 5.03,
“Cash Flow” means, for any period, the sum, for the Borrower and its
consolidated Subsidiaries, of the following: (i) net income, (ii) income taxes,
(iii)  non-cash provisions for, or actual write-offs or impairments of, assets
(without duplication in respect of any prior period) and (iv) Fixed Charges.
“Fixed Charge Coverage Ratio” means, for any day, the ratio of (i) Cash Flow for
the period of four consecutive fiscal quarters of the Borrower ending on or most
recently ended prior to such day to (ii) Fixed Charges for such period.
“Fixed Charges” means the sum, for any period for the Borrower and its
consolidated Subsidiaries, of the following: (i) Interest Expense plus (ii) an
estimate of that portion of minimum rents under operating leases representing
the interest factor.
“Interest Expense” means, for any period, the sum, for the Borrower and its
consolidated Subsidiaries, of the following: (i) all interest in respect of
Indebtedness (including the interest component of any payments in respect of
Capital Lease Obligations) accrued or capitalized during such period (whether or
not actually paid during such period) plus (ii) the net amount payable (or minus
the net amount receivable) under Hedging Agreements relating to interest during
such period (whether or not actually paid or received during such period).
ARTICLE VI

EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    the Borrower shall fail to pay any principal of or interest on any
Advance or any fee or any other amount payable under this Agreement when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of two Business Days;
(b)    any representation or warranty made or deemed made by the Borrower (i) in
this Agreement or any amendment or modification hereof or (ii) in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification thereof, shall
prove to have been incorrect in any material respect when made or deemed made;

44

--------------------------------------------------------------------------------


(c)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01(b), (c) (with respect to the Borrower’s
existence) or (h) or in Sections 5.02 or 5.03;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a)
or (c) of this Section 6.01), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Agent (given at the request of
any Lender) to the Borrower;
(e)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and after any
applicable grace and/or notice period;
(f)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace period and/or notice period) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness
that becomes due as a result of (i) the voluntary sale or transfer of the
property or assets securing such Indebtedness or (ii) the receipt of proceeds of
a casualty loss or condemnation;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than a Single
Transaction Subsidiary) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    the Borrower or any Material Subsidiary (other than a Single Transaction
Subsidiary) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section 6.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(i)    the Borrower or any Material Subsidiary (other than a Single Transaction
Subsidiary) shall become unable, admit in writing or fail generally to pay its
debts (other than Secured Nonrecourse Obligations) as they become due;
(j)    one or more judgments for the payment of money (other than in respect of
Secured Nonrecourse Obligations) in an aggregate amount in excess of $50,000,000
shall be rendered against the Borrower or any Material Subsidiary (other than a
Single Transaction Subsidiary) or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any such
Material Subsidiary to enforce any such judgment;

45

--------------------------------------------------------------------------------


(k)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(l)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the Commitments
(other than the Commitments to make Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c)), and thereupon such Commitments shall terminate
immediately, and (ii) declare the Advances then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Advances so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (g) or (h) of this Article, the Commitments (other
than the Commitments to make Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) shall automatically terminate and the principal of the Advances
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Lenders having at
least 51% of the Revolving Credit Commitments. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After (i) no Event of Default shall be continuing or (ii) all such Letters
of Credit shall have expired or been fully drawn upon and all other obligations
of the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such LC Cash Collateral Account shall be returned to the
Borrower.

46

--------------------------------------------------------------------------------


ARTICLE VII
THE AGENT
SECTION 7.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank to act on its behalf as the Agent
hereunder and under the Notes and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent, the Lenders and the Issuing Banks, and, except as provided in Section
7.07, the Borrower shall not have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any Notes (or any other similar term) with reference to the Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
SECTION 7.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 7.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as

47

--------------------------------------------------------------------------------


provided in Sections 8.01 and 6.01), or (ii) in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Borrower, a Lender or an Issuing Bank.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.
SECTION 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance,
extension, renewal or increase of such Letter of Credit. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 7.05. Indemnification. (a) The Lenders agree to indemnify the Agent (to
the extent not reimbursed by the Borrower) from and against such Lender’s pro
rata share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender agrees to reimburse the Agent promptly upon demand for its pro rata
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this
Section 7.05(a) applies whether any such investigation, litigation or proceeding
is brought by the Agent, any Lender or a third party. For purposes of this
Section 7.05(a), the Lenders’ respective pro rata shares of any amount shall be
determined, at any time, according to the sum of (i) the aggregate principal
amount of the Revolving Credit Advances outstanding at such time and owing to
the respective Lenders, (ii) their respective pro rata Shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time and
(iii) their respective Unused Revolving Credit Commitments at such time.

48

--------------------------------------------------------------------------------


(b)    Each Lender severally agrees to indemnify the Issuing Banks (to the
extent not promptly reimbursed by the Borrower) from and against such Lender’s
Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Borrower under Section
8.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrower.
(c)    The failure of any Lender to reimburse the Agent or the Issuing Bank
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Agent or the Issuing Bank as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
the Issuing Bank for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.
SECTION 7.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Notes by or
through any one or more sub‑agents appointed by the Agent and consented to in
writing by the Borrower (such consent not to be required if an Event of Default
has occurred and is continuing at the time of such appointment). The Agent and
any such sub‑agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub‑agent and to the Related
Parties of the Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub-agents appointed with the consent of the Borrower.
SECTION 7.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Banks and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the consent of the Borrower (such consent not to be required if an Event of
Default has occurred and is continuing at the time of such resignation – in
which event the Required Lenders’ decision shall be in consultation with the
Borrower), to appoint a successor, which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank with an office in New York, New
York. If no such successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring Agent
may (but shall not be obligated to), on behalf of the Lenders and the Issuing
Banks, appoint a successor Agent meeting the qualifications set forth above with
the consent of the Borrower (such consent not to be required if an Event of
Default has occurred and is continuing at the time of such assignment). Whether
or not a successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable law, by notice in writing to
such Person and the other parties hereto

49

--------------------------------------------------------------------------------


remove such Person as Agent and, with the consent of the Borrower (such consent
not to be required if an Event of Default has occurred and is continuing at the
time of such appointment), appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes (except that in the
case of any collateral security held by the Agent on behalf of the Lenders or
the Issuing Banks hereunder, the retiring or removed Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender and Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the Notes. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 8.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.
SECTION 7.08. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Note or any related agreement or any document furnished hereunder or
thereunder.
SECTION 7.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
co-documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the Notes, except in
its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and (with respect to amendments) the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that (a) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (i) waive any of the conditions specified in Section 3.01,
(ii) change the percentage of the Revolving Credit Commitments or of the
aggregate

50

--------------------------------------------------------------------------------


unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or (iii)
amend this Section 8.01 and (b) no amendment, waiver or consent shall, unless in
writing and signed by the Required Lenders and each Lender that is directly
affected by such amendment, waiver or consent, (i) other than as provided in
Section 2.18, increase the Commitments of such Lenders, (ii) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder to such Lender (except that the approval of the Required
Lenders shall be sufficient to waive Default Interest imposed in accordance with
Section 2.07(b)) or (iii) other than as provided in Section 2.19, postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable hereunder to such Lender, or extend (or permit the
extension of) the expiration date of any Letter of Credit to a date later than
10 Business Days prior to the Termination Date; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note, (y) no amendment, waiver
or consent shall, unless in writing and signed by each Swing Line Bank, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Banks in their capacities as such under this
Agreement, and (z) no amendment, waiver or consent shall, unless in writing and
signed by the Issuing Banks in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Issuing Banks in
their capacities as such under this Agreement.
SECTION 8.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i)    if to the Borrower, to it at 222 West Adams Street, Chicago, Illinois
60606, Attention of Treasurer (Facsimile No. (312) 621-6645; Telephone No. (312)
621-6200);
(ii)    if to the Agent, to it at 1615 Brett Road, Building #3, New Castle,
Delaware 19720, Attention of Bank Loan Syndications (Facsimile No. (212)
994-0961; Telephone No. (302) 323-2478);
(iii)    if to The Bank of New York Mellon in its capacity as Issuing Bank, to
it at 525 William Penn Place, Two BNY Mellon Center, Suite 1715, Pittsburgh,
Pennsylvania  15259-0001, Attention: Manager, Standby Letter of Credit
Department (Facsimile No. 732-667-6383 or 615-932-4121; Telephone No.
412-234-6882), with a copy to 500 Grant Street, One BNY Mellon Center, Suite
3600, Pittsburgh, Pennsylvania  15258-0001, Attention: John Smathers (Facsimile
No. 412-209-2040; Telephone No. 412-234-4571); if to PNC Bank, National
Association in its capacity as Issuing Bank, to it at 6750 Miller Road Loc:
BR-YB58-01-O, Brecksville, OH 44141, Attention of Isalene Hasan, Senior Loan
Support Analyst (Facsimile No. 877-718-7656; Telephone No. 440-546-7388), and if
to any other Issuing Bank, to it at the address provided in writing to the Agent
and the Borrower at the time of its appointment as an Issuing Bank hereunder;
(iv)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given

51

--------------------------------------------------------------------------------


at the opening of business on the next business day for the recipient). Notices
delivered through electronic communications, to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the Agent,
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to the Agent, any Lender or Issuing Bank pursuant to
Article II if the Agent, such Lender or Issuing Bank, as applicable, has
notified the Borrower and the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Issuing Banks and
the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material that
the Borrower provides to the Agent pursuant to this Agreement or the
transactions contemplated therein which is distributed to the Agent, any

52

--------------------------------------------------------------------------------


Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through the Platform.
SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent (supported by invoices) in connection
with the preparation, execution, delivery, administration, modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, (A) all reasonable due diligence,
syndication (including printing, distribution and bank meetings), transportation
and duplication expenses and (B) the reasonable fees and expenses of counsel for
the Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses (supported by invoices) of the Agent and
the Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).
(b)    The Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries or any Environmental
Liability relating in any way to the Borrower or any of its Subsidiaries, in
each case except to the extent such claim, damage, loss, liability or expense
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 8.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, equity holders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, and the Lenders and the Agent agree not to assert any such claim
against the Borrower, on any theory of liability, arising out of or otherwise
relating to the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Advances.
(c)    If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment

53

--------------------------------------------------------------------------------


of rights and obligations under this Agreement pursuant to Section 8.07 as a
result of a demand by the Borrower pursuant to Section 2.21, or if any Borrowing
of, Conversion into or continuation of any Eurodollar Rate Advance is not
effected after the Borrower has given notice thereof (solely to the extent the
failure to take effect was caused by the Borrower or a failure to satisfy the
applicable conditions in Section 3.02), the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, or as a result of any such Borrowing, Conversion or
continuation not being effected (solely to the extent the failure to take effect
was caused by the Borrower or a failure to satisfy the applicable conditions in
Section 3.02), including, without limitation, any loss (excluding loss of
anticipated profits (including the Applicable Margin)), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by any Lender to fund or maintain such Advance.
(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application; provided
further, that in the event that any Defaulting Lender exercises any such right
of setoff, (x) all amounts so set off will be paid over immediately to the Agent
for further application in accordance with the provisions of Section 2.20(a)
and, pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent, the Issuing
Banks, the Swing Line Banks and the Lenders and (y) such Defaulting Lender will
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender and its Affiliates may have.
SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights or obligations hereunder
or any interest herein without the prior written consent of each Lender (and any
other attempted assignment or transfer by the Borrower shall be null and void)
and any replacement of the Agent shall be in accordance with Section 7.07.

54

--------------------------------------------------------------------------------


SECTION 8.07. Assignments and Participations. (a) Successors and Assigns
Generally. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment, or grant of a security interest, subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment, Letter
of Credit Commitment or Swing Line Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts. Except in the case of an assignment of the entire
remaining amount of any assigning Lender’s Commitment and/or the Advances at the
time owing to it (in each case with respect to any Facility), the amount of
(x) the Revolving Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) the
unused Letter of Credit Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the applicable
Assignment and Assumption) shall in no event be less than $1,000,000, unless, in
each case, the Borrower and the Agent otherwise agree.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i) of this Section and, in
addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender that is in the business of making and/or buying
loans of the type described herein; provided that (i) if the assignment is to an
Affiliate of a Lender either the Borrower consents to the assignment or the
assignee represents and warrants that it will not fund any portion of any
Advance with the plan assets of any “employee benefit plan” (as defined by
Section 3(3) of ERISA) that is subject to Title I of ERISA, or any “plan”
defined by and subject to Section 4975 of the Code if it would cause the
Borrower to incur any prohibited transaction excise tax penalties under Section
4975 of the Code and (ii) the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within ten Business Days after having received notice thereof;

55

--------------------------------------------------------------------------------


(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person who is not a Lender or an
Affiliate of a Lender; and
(C) the consent of each Issuing Bank and Swing Line Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, each Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swing Line Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a

56

--------------------------------------------------------------------------------


waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). In addition, the Agent shall
maintain on the Register information regarding the designation and revocation of
designation of any Lender as a Defaulting Lender. The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 7.05 with respect to any payments made by such Lender to
its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 8.01 that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.11, 2.14 and
8.04(c) to the same extent as if it were the granting Lender; provided that such
Participant agrees to be subject to the provisions of Section 2.21 as if it were
an assignee under paragraph (b) of this Section. No Participant shall be
entitled to the benefits of Section 8.05.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.11 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank;

57

--------------------------------------------------------------------------------


provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.
(g)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree (for the benefit of
the Borrower) to preserve the confidentiality of any Borrower Information
relating to the Borrower received by it from such Lender.
SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by or on behalf of the Borrower
(such information being referred to collectively herein as the “Borrower
Information”), except that each of the Agent and each of the Lenders may
disclose Borrower Information (a) to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (b) to the extent required or requested by any regulatory authority
having jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement (for the benefit
of the Borrower) containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
to the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 8.08 by the Agent or such Lender, or (y) is
or becomes available to the Agent or such Lender on a nonconfidential basis from
a source other than the Borrower and (h) with the consent of the Borrower.
SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 8.11. Jurisdiction, Etc. (a) Each party hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against any other party hereto or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. The

58

--------------------------------------------------------------------------------


Borrower hereby agrees that service of process in any such action or proceeding
brought in the any such New York State court or in such federal court may be
made upon CT Corporation System at its offices at 111 Eighth Avenue, New York,
New York 10011 (the “Process Agent”) and the Borrower hereby irrevocably
appoints the Process Agent its authorized agent to accept such service of
process, and agrees that the failure of the Process Agent to give any notice of
any such service shall not impair or affect the validity of such service or of
any judgment rendered in any action or proceeding based thereon. The Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(b)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential damages suffered by
the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
SECTION 8.13. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

59

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
GATX CORPORATION


By
/s/ Eric D. Harkness

Name: Eric D. Harkness
Title: Vice President, Treasurer and Chief Risk Officer


CITIBANK, N.A.,
as Agent and Lender


By
/s/ Susan Olsen

Name: Susan Olsen
Title: Vice President




BANK OF AMERICA, N.A.


By
/s/ Joe Guihmartin

Name: Joe Guihmartin
Title: Assistant Vice President




PNC BANK, NATIONAL ASSOCIATION


By
/s/ W.J. Bowne

Name: W.J. Bowne
Title: Senior Vice President




U.S. BANK NATIONAL ASSOCIATION


By
/s/ James DeVries

Name: James DeVries
Title: Senior Vice President



60

--------------------------------------------------------------------------------


BAYERISCHE LANDESBANK, NEW YORK BRANCH


By
/s/ Rolf Siebert

Name: Rolf Siebert
Title: Senior Vice President


By
/s/ Gina Sandella

Name: Gina Sandella
Title: Vice President


MORGAN STANLEY BANK, N.A.


By
/s/ Michael King

Name: Michael King
Title: Authorized Signatory




BMO HARRIS BANK N.A.


By
/s/ Kenneth J. Kramer

Name: Kenneth J. Kramer
Title: Director
 


KEYBANK NATIONAL ASSOCIATION


By
/s/ Tad L. Stainbrook

Name: Tad L. Stainbrook
Title: Vice President




MIZUHO CORPORATE BANK, LTD.


By
/s/ Donna DeMagistris

Name: Donna DeMagistris
Title: Authorized Signatory




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


By
/s/ Lawrence Elkins

Name: Lawrence Elkins
Title: Vice President





61

--------------------------------------------------------------------------------


THE NORTHERN TRUST COMPANY


By
/s/ Scott Randall

Name: Scott Randall
Title: Officer




WELLS FARGO BANK, NATIONAL ASSOCIATION


By
/s/ Thiplada Sissiqui

Name: Thiplada Siddiqui
Title: Vice President




THE BANK OF NEW YORK MELLON


By
/s/ John T. Smathers

Name: John T. Smathers
Title: First Vice President



62

--------------------------------------------------------------------------------




SCHEDULE I
GATX CORPORATION
CREDIT AGREEMENT






Name of Initial Lender
Revolving Credit Commitment
Swing Line Commitment
Letter of Credit Commitment
Bank of America, N.A.


$90,000,000


 
 
Citibank, N.A.


$90,000,000




$30,000,000


 
PNC Bank, National Association


$55,000,000


 


$10,000,000


U.S. Bank National Association


$50,000,000


 


$30,000,000


Bayerische Landesbank, New York Branch


$45,000,000


 
 
Morgan Stanley Bank, N.A.


$50,000,000


 
 
BMO Harris Bank N.A.


$30,000,000


 
 
KeyBank National Association


$30,000,000


 
 
Mizuho Corporate Bank, Ltd.


$30,000,000


 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$30,000,000


 
 
The Northern Trust Company


$30,000,000


 
 
Wells Fargo Bank, National Association


$30,000,000


 
 
The Bank of New York Mellon


$15,000,000


 
 
 
 
 
 
Total


$575,000,000




$30,000,000




$40,000,000






--------------------------------------------------------------------------------






Schedule 2.01(b)
Existing Letters of Credit




None















--------------------------------------------------------------------------------


EXHIBIT A - FORM OF
NOTE
U.S.$_______________                    Dated: _______________, 201_
FOR VALUE RECEIVED, the undersigned, GATX CORPORATION, a New York corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date applicable to such Lender (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances (as
defined below) made by the Lender to the Borrower pursuant to the Five Year
Credit Agreement dated as of April 30, 2013 among the Borrower, the Lender and
certain other lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on such Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Citibank, as Agent, at 388 Greenwich Street, New York, New York
10013, in same day funds. Each Revolving Credit Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (the “Revolving Credit Advances”) by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
GATX CORPORATION
By __________________________
Title:



--------------------------------------------------------------------------------


ADVANCES AND PAYMENTS OF PRINCIPAL








Date


Amount of
Advance
Amount of
Principal Paid
or Prepaid


Unpaid Principal
Balance


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





























2



--------------------------------------------------------------------------------


EXHIBIT B - FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
16115 Brett Road, Building #3
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned, GATX Corporation, refers to the Five Year Credit Agreement,
dated as of April 30, 2013 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i)
The Business Day of the Proposed Borrowing is _______________, 20__.

(ii)
The Facility under which the Proposed Borrowing is requested is the
_______________ Facility.

(iii)
The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurodollar Rate Advances] [LIBOR Swing Line Advance] [Fed Funds Swing Line
Advance].

(iv)
The aggregate amount of the Proposed Borrowing is $_______________.

(v)
[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is _____ [week[s]] [month[s]].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in subsection (d)(ii)
thereof and in subsection (f) thereof) are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representation or warranty related to a specific earlier date, in which case
such representation or warranty shall have been true and correct as of such
earlier date;



--------------------------------------------------------------------------------


(B)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default; and
Very truly yours,
GATX CORPORATION
By __________________________
Title:












































































2



--------------------------------------------------------------------------------


EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Assignment Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Effective Date inserted by the
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective Facilities identified below (including without limitation any letters
of credit, guarantees, and Swing Line Advances included in such Facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the credit transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:        ________________________________
________________________________
_____________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------


-2-


[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate] of [identify Lender]]


3.
Borrower(s):        ______________________________



4.
Agent:    Citibank, N.A., as the administrative agent under the Credit Agreement



5.
Credit Agreement:    The $575,000,000 Five Year Credit Agreement dated as of
April 30, 2013 among GATX Corporation, the Lenders parties thereto, Citibank,
N.A., as Agent, and the other agents parties thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Advances for all Lenders
Amount of Commitment/Advances Assigned
Percentage Assigned of Commitment/
Advances
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]


[Page break]


_________________________
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)
8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------


-3-
Assignment Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Title:


[NAME OF ASSIGNOR]




By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Title:




[NAME OF ASSIGNEE]




By:______________________________
Title:


[Consented to and] Accepted:


CITIBANK, N.A., as
Agent


By: _________________________________
Title:
_________________________
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
13 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.[Consented to:] 14 



--------------------------------------------------------------------------------


-4-


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:
_________________________


































































_________________________
14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------


ANNEX 1


GATX Corporation Credit Agreement


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor, (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement, or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Assignment Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the [relevant] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements referred to in Section
4.01(d) thereof or delivered pursuant to Section 5.01(a) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) it will not be a Defaulting Lender
immediately after such assignment, (viii) if it is a Foreign Lender, attached to
this Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee and (ix) if it is an Affiliate of a Lender, either the
Borrower consents or is deemed to have consented to such assignment or it will
not fund any portion of any Advance with the plan assets of any “employee
benefit plan” (as defined by Section 3(3) of ERISA) that is subject to Title I
of ERISA, or any “plan” defined by and subject to Section 4975 of the Code if it
would cause the Borrower to incur any prohibited transaction excise tax
penalties under Section 4975 of the Code; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking



--------------------------------------------------------------------------------


-2-
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.
2.    Payments. From and after the Assignment Effective Date, the Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Assignment
Effective Date. The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Agent for periods prior to the Assignment
Effective Date or with respect to the making of this assignment directly between
themselves.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.







--------------------------------------------------------------------------------


EXHIBIT D - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER






























































































i

